Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.  Note that, Applicant’s amendment and arguments filed 1/3/22 have been entered.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/3/21 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098.
Delaney et al teach detergent compositions comprising sulfated surfactants, organic acid, and polyamine compounds.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The alkoxylated polyamine may have an average molecular weight of from about 200 to about 60,000.  See paras. 70-136.  The polyamines may be present in amounts from 0.01% to about 20% by weight of the composition.  Mixtures of alkoxylated polyamine compounds may be used.  See paras. 70-72.  The composition may contain less than 0.1% by weight of bleach such as sodium hypochlorite, etc.  See para. 144.  Anionic surfactants may be used including fatty acids such as stearic acid, etc., which may be used in amounts from 1% to 50% by weight of the composition.  See paras. 28-36.  Inorganic salts may be used in the composition included halides such as sodium chloride, calcium chloride, magnesium chloride, etc., in amounts from 0.5% to 5% by weight.  See paras. 175-179.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by Delaney et al with stearic acid and chloride sources as also taught by Delaney et al would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  The compositions contain from about 0.05% to about 25% by weight of a solvent.  See paras. 145-146.  
‘098 teaches a color care composition comprising a modified polyamine and a chlorine scavenger, whereby reduced malodour is produced by the composition 
Delaney et al or ‘098 do not teach, with sufficient specificity, a composition containing a specific polyethyleneimine compound as recited by the instant claims and at least one laundry care ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing specific polyethyleneimine compounds as recited by the instant claims and at least one laundry care ingredient in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific .   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Delaney et al (US 2014/0349913) or WO98/20098, Applicant states that while Delaney et al teach the use of bleach, such as sodium hypochlorite, this is not the same as a teaching that chlorine is directly bonded to the nitrogen atom of a compound as recited by the instant claims.  Additionally, Applicant states that while ‘098 teaches that X can be chlorine, it fails to teach chlorine specifically bonded directly to a nitrogen atom.  Also, Applicant states in ‘098 that a chlorine scavenger is necessary to prevent malodor from forming; in other words, the ’098 reference teaches that chlorine is the source of the problem, not the solution to the problem.  Applicant states that in the present case and in contrast, a chlorine reacts with polyamine and covalently bonds nitrogen to chlorine, a reaction of the PEI with a chlorinating agent, to control and eliminate odor on 
	In response, note that, as stated previously, the Examiner asserts that both Delaney et al and ‘098 clearly teach compositions containing alkoxylated polyethyleneimine compounds, stearic acid, and the use of chlorine containing compounds as set forth above.  In addition to sodium hypochlorite, Delaney et al also teach the use of chlorine-containing compounds such as sodium chloride, calcium chloride, magnesium chloride (See paras. 175-179 of Delaney et al).  Additionally, as set forth above, the Examiner asserts that mixing the alkoxylated polyethyleneimines as taught by Delaney et al or ‘098 with stearic acid and chloride sources as also taught by Delaney et al or ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  Specifically, para. 47 instant specification states that the odor control molecule is formed by reacting an electrophilic compound (i.e., stearic acid) with polyethyleneimine in the presence of at least one halogen-containing composition, wherein the resulting substituted polyethyleneimine compound contains at least one halogen atom.  Additionally, para. 48 of the instant specification goes on to state that the reaction of the halogenating agent and the polyethyleneimine compound may be at room temperature.  While ‘098 does teach the use of chlorine scavengers such as ammonium chloride to react with chlorine oxidants, the Examiner asserts that at least a portion of a compound such as ammonium chloride, when mixed with a fatty acid such as stearic acid and a polyethyleneimine as taught by ‘098 would 
The Examiner has provided technical reasoning indicating why Delaney et al or ‘098 disclose polyethyleneimine compounds which are the same as recited by the instant claims.  Note that, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01(I).  In the instant case, Applicant has provided no data or evidence showing that the products taught and/or suggested by Delaney et al or ‘098 are not the same as recited by the instant claims.  Therefore, in the absence of such data or evidence, the Examiner asserts that Delaney et al or ‘908 teach polyethyleneimine compounds which are the same as recited by the instant clams.  Thus, the Examiner asserts that the teachings of Delaney et al or ‘098 are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/
January 26, 2022